Citation Nr: 1307817	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  11-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from August 1951 to June  1955.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  By that rating action, the RO denied the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed this rating action to the Board. 

In November 2012, the Board referred the case for a Veteran's Health Administration (VHA) expert opinion.  The VHA opinion report, dated in late November 2012, has been submitted to the Board, and appellate review of the issues ensues herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his period of active military service. 

2.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current bilateral sensorineural hearing loss and tinnitus are related to his in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  In view of the Board's favorable decision to grant service connection for bilateral sensorineural hearing loss and tinnitus in the analysis below, any further discussion as to any lapses in duties to assist and notify would not service any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Legal Criteria

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792  -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of service discharge in June 1955.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss.  Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).
If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Hearing loss criteria

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a Veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.

III. Legal Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He contends that his current hearing loss disability and tinnitus are the result of having been exposed to teletype equipment and airplane traffic during military service.  The Veteran maintains that he did not have any post-service occupational and recreational military noise exposure.

The Veteran's service treatment records from his period of active military service are not contained in the claims file.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has a current diagnosis for sensorineural hearing loss in both ears and the severity of his hearing in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See August 2011 VA audiological examination report.)

The Board finds that the Veteran likely suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  The Veteran's DD 214 reflects that he served as a communications specialist in the Air Force.  He, as well as his family members, have maintained that he was exposed to acoustic trauma while working with teletype equipment and in close proximity to aircrafts during military service.  The Board finds the Veteran's and his family member's lay statements and testimony regarding the date of onset of his hearing loss and tinnitus to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  Given the absence of the Veteran's United States Air Force service treatment records, his military occupational specialty as a communications specialist, and lack of evidence of any extensive post-service recreational and/or  occupational noise exposure, the Board finds that the Veteran was exposed to acoustic trauma from teletype equipment and surrounding aircraft during military service.  38 U.S.C.A. § 1154(a). 

Now, the only question that remains is whether there is a medically sound basis to attribute the post-service findings of bilateral hearing loss and tinnitus to the Veteran's in-service acoustic trauma.  Hensley, 5 Vet. App at 159.  The claims folder contains competing VA and private medical opinions that address this question.

Evidence against the claims includes VA treatment reports reflecting that the Veteran experienced decreased hearing after various post-service events.  For example, VA treatment records, dated in August 2004, reflect that the Veteran had complained of decreased hearing following the removal of two molar and a tick from his left external ear canal.  In early August 2004, a diagnosis of mucoid otitis media status-post dental extractions was entered.  A November 2008 VA treatment report reflects that the Veteran reported having difficulty remembering people's names and words about one and one-half years previously.  The Veteran indicated that he had had tick fever with a very high temperature, confusion, and hospitalization.  He related that after service, he had been employed as a chemist, teacher and farmer.  The Veteran indicated that he did not have any problems with his hearing.  At that time, the Veteran's hearing was within normal limits.  The examining clinician entered a diagnosis of progressive cortex degeneration described as semantic dementia with anomia.  A December 2009 VA treatment report reflects that the Veteran had used a chainsaw for many years.  The examining clinician noted that the Veteran had "good hearing."  A diagnosis of progressive cortex degeneration described as semantic dementia with anomia was entered. 

An August 2011 VA examiner's opinion is also against the claim for tinnitus. The examiner concluded that the Veteran's tinnitus was not related to service.  The VA examiner reasoned that the Veteran had denied having tinnitus on several occasions during the examination.  The August 2011 VA examiner indicated that she was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner explained that no service treatment records or records dated within one year of discharge were available for review.  She cited to an Institute of Medicine Study stating that it was difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during service in the absence of audiograms at the start and end of service.  In a VA audiology diagnostic study note, authored by the August 2011 VA examiner, she indicated that the Veteran had served in the United States Air Force as a telecommunications specialist.  She noted that he had reported a history of noise exposure from having worked on teletype machines.  She related that the Veteran had been employed a an insect surveyor from 1959 to 1961 and chemist from 1961 to 1991, and that he had denied any post-service recreational noise exposure.  She related that although the Veteran had complained of decreased hearing bilaterally, he was unable to recall a date or circumstance of onset of his hearing difficulty.  She acknowledged that the Veteran had dementia.  (See August 2011 VA examination report and audiology diagnostic study note). 

Evidence in support of the claims includes a January 2010 report, prepared by L. I. AuD.  At the examination, the Veteran reported a history of hearing loss and tinnitus that began during his service in the United States Air Force in the 1950s.  Dr. L. I. noted that the Veteran had been exposed to hazardous noise from teletype equipment and surrounding aircraft in service.  She further noted that the Veteran's post-service work history included being a chemist.  Dr L. I. noted that audiometric testing of the Veteran revealed mild sloping to moderately severe sensorineural hearing loss, bilaterally, and speech recognition scores of 42 and 50 percent in the right and left ears, respectively.  Dr, L. I. opined, after a review of the Veteran's service history, that it is at least as likely as not that his hearing loss and tinnitus were the result of exposure to hazardous noise in service.  (See January 2010 report, prepared by L. I., Au.D.).

A November 2012 opinion, authored by a VA audiologist is supportive of the Veteran's hearing loss claim.  The VA audiologist referred to results of laboratory studies performed at the Institute of Medicine that showed that the pronounced effect of a given noise exposure on puretone thresholds were measureable immediately following the exposure.  After noting the above-cited medical evidence, the Veteran's in-service exposure to acoustic trauma, which is consistent with that previously reported herein, and the unavailability of any service entrance or discharge examination reports to confirm or refute his hearing loss complaints, the VA audiologist concluded that his "hearing impairment"  was at least as likely as not (at least 50/50 probability) caused by or aggravated by military service.  With regards to the Veteran's tinnitus, he noted that no opinion was needed because he had denied having tinnitus on several occasions at the August 2011 VA examination.  (See November 2012 VHA opinion).  

In this case, the Board is presented with an evidentiary record that is against and supportive of the claims for service connection for a bilateral hearing loss disability and tinnitus.  Initially, the Board finds that the Veteran was exposed to acoustic trauma from teletype equipment and aircraft machinery during his service in the USAF.  With regard to a nexus to service that favors the claims, there are private and VA medical opinions, as well as credible lay statements, in support of the Veteran's claims.  Evidence against the claims includes the Veteran's post-service exposure to farming equipment and machinery as noted in VA treatment reports and a VA medical examination that did not support a nexus to service for the Veteran's tinnitus; nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

In sum, the Board finds that the available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claims for service connection for bilateral hearing loss and for tinnitus are warranted. 


ORDER

Service connection for bilateral sensorineural hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


